Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Omeragic et al. (Pub No. Us 2017/0176629 A1; hereinafter Omeragic).
Regarding Claim 1, Omeragic teaches a method for determining properties of a pipe string using multi-channel induction measurements (See Fig. 2; [0034]), comprising:
disposing a multi-channel induction tool in a cased hole (See Fig. 2; [0034]);
obtaining a multi-channel measurement (See [0035]-[0036]);

extracting at least one abnormality (“abnormality” is interpreted as degradation or corrosion) that corresponds to known metal thickness (See [0029], [0054]); 
performing a search to find a set of pipe material properties that minimize a mismatch (See mismatch in Fig. 6; See [0065]) between the abnormality and a simulated response (simulated is modeled tool response; See [0038]-[0051]); and
inverting the log to estimate the set of pipe material properties at one or more depth points using the set of pipe material properties (See [0038]).
Regarding Claim 2, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement comprises multi-frequencies and multi-spacing measurements (See [0054]) recorded using a frequency-domain eddy current technique (See [0029]).
Regarding Claim 3, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement comprises measurements at a receiver with different sizes (different thickness; See [0029]) and at different 
Regarding Claim 4, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement is performed with a plurality of transmitters active at different times (See [0029], [0034]-[0035]).
Regarding Claim 5, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties include a magnetic permeability and an electrical conductivity of each pipe (See [0038]), or an averaged value for all pipes.
Regarding Claim 6, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the abnormality corresponds to known metal thickness is a collar on at least one of the pipes (See [0029]) and the at least one of the pipes is part of the pipe material properties (See [0034]).
Regarding Claim 8, Omeragic teaches the method of claim 1. Omeragic further teaches  wherein inverting the log to estimate the set of pipe material properties (See [0037]) is parallelized on multiple processors (See [0005]).
Regarding Claim 9, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties includes an individual thickness of each pipe (See [0007]), a percentage metal loss or gain of each pipe, 
Regarding Claim 10, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement is calibrated prior to running an inversion to a difference between measured and simulated responses using known pipe nominals and pipe material properties (in Fig. 3 106 is done prior to 108).
Regarding Claim 11, Omeragic teaches the method of claim 1. Omeragic teaches wherein the inversion employs a self calibrating cost function, making it unnecessary to calibrate the log (See [0063]-[0065]).
Regarding Claim 12, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties includes collar features and wherein the collar features are the relative deviation of the signal from a nominal signal (See [0029]).
Regarding Claim 13, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the inverting the set of pipe material properties is performed using a linear search over a search set (See [0041]-[0042]) and wherein the linear search for the set of pipe material properties is parallelized on multiple processors (See [0005]).
Regarding Claim 14, Omeragic teaches the method of claim 1. Omeragic further teaches wherein a valid subset of multi-channel measurements are chosen for the inversion of the set of pipe material properties, using an automatic algorithm based on a well plan, a signal quality, and a conformity with a forward model (See [0039]-[0043]).
Regarding Claim 15, Omeragic teaches the method of claim 1. Omeragic further teaches wherein the inverting the log to estimate the set of pipe material properties further comprises employing a cost function that includes a regularization term (See [0038]).
Regarding Claim 16, Omeragic teaches the method of claim 1. Omeragic further teaches further comprising choosing an optimum regularization term by minimizing a correlation between thickness curves (See [0038]-[0039], [0053]).
Regarding Claim 17, Omeragic teaches the method of claim 1. Omeragic further teaches further comprising removing an inversion artifact is by an automated algorithm using collar locations found previously (See [0038]), wherein the inversion artifact is a ghost collar, a double peak, or an eccentricity effect (See [0039], [0059]),  and optionally, removing the inversion artifact in post-processing or pre-processing.
Regarding Claim 18, Omeragic teaches a system for detecting an abnormality in a plurality of pipes comprising: a multi-channel induction tool (See Fig. 2; [0034]) comprising:

at least one receiver (66, 68 in Fig. 2; See [0035]), wherein the receiver is configured to record a secondary electromagnetic field (See [0035]); and
an information handling system (16 in fig. 2; See [0035]) configured to:
form a log of a multi-channel measurement from the at least one receiver (See [0037]); 
identify at least one abnormality (“abnormality” is interpreted as degradation or corrosion) that corresponds to known metal thickness (See [0029], [0054]); 
perform a search to find a set of pipe material properties that minimize a mismatch (See mismatch in Fig. 6; See [0065]) between the abnormality and a simulated response (simulated is modeled tool response; See [0038]-[0051]); and
invert the log to estimate the set of pipe material properties at one or more depth points using the set of pipe material properties (See [0038]).
Regarding Claim 19, Omeragic teaches the system of claim 18. Omeragic further teaches wherein the set of pipe material properties includes an individual thickness of each pipe (See [0007]), a percentage metal loss or gain of each pipe, an individual magnetic permeability of each pipe, an individual electrical conductivity of each pipe, a total thickness of each pipe, an eccentricity of each pipe, or an inner diameter of each pipe
Regarding Claim 20, Omeragic teaches the system of claim 18. Omeragic further teaches wherein the information handling system is further configured to remove an inversion artifact by an automated algorithm using collar locations found previously (See [0038]), wherein the inversion artifact is a ghost collar, a double peak, or an eccentricity effect (See [0039], [0059]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Omeragic in view of Gelpi et al. (Patent No. US 5,101,559; hereinafter Gelpi).
Regarding Claim 7, Omeragic teaches the method of claim 1.  wherein where the set of pipe material properties are inverted in at least two inversion zones, wherein a plurality of pipes, an individual weights of the plurality of pipes, an individual inner diameters of the plurality of pipes are invariant in each inversion zone (See [0045]-[0050]). 
Omeragic is silent about wherein the abnormality corresponds to known metal thickness as a transition between two inversion zones.
Gelpi teaches wherein the abnormality (corrosion) corresponds to known metal thickness as a transition between two inversion zones (upper zone and lower zone of zone 5; See Col. 5, Lines 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Omeragic by using the abnormality corresponds to known metal thickness as a transition between two inversion zones, as taught by Gelpi in order to protect against stress corrosion (Gelpi; Col. 3, Lines 60-65).

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Donderici et al. (Pub No. US 2016/0168975 A1) Electromagnetic Logging Tool.
b. San Martin et al. (Pub No. US 2019/0162870 A1) discloses Multi-Spacing Array Tool.
c. Frenkel et al. (Pub No. US 2006/0095239 A1) discloses Multiscale Multidimensional Well Log Data Inversion and Deep Formation Imaging Method.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858